Ingraham, J. (concurring):
I concur with Mr. Justice Houghton in the view that the deceased was guilty of contributory negligence, but I think this is a case in which the court should decline to take jurisdiction of the cause of action sued on for the reason stated in Ferguson v. Neilson (11 N. Y. Supp. 524), Wertheim v. Clergue (53 App-. Div. 124) and Collard v. Beach (81 id. 582). In each of these cases the court had jurisdiction of the cause of action and of the parties but declined to exercise it on the ground that the action was to recover for a tort committed in a foreign State where both parties to the action were residents of that State. In this case the defendant was a foreign corporation having no business in this State and over which the courts of this State have no jurisdiction. The deceased was a resident of that State and her husband and next of kin, for whose benefit the action was brought, are also residents of that State. The plaintiff, who is a resident of this State, has obtained letters of administration upon the ground that the deceased had property in this State, a proposition which is doubtful bnt which I assume we cannot consider on this appeal. In this State, by sections 1902 and 1903 of the Code of Civil Procedure, an executor or administrator may maintain an action to recover damages for a wrongful act by which the decedent’s death was caused against a natural person who or a corporation which would have been liable to an action in favor of the decedent by reason thereof if death had not ensued, *833but the damages recovered in such an action are exclusively for the benefit of the decedent’s husband or wife and next of kin, and when they are collected they must be distributed by the plaintiff as if they were unbequeathed assets left in his hands after payment of all debts and expenses of administration, and the complaint alleges that there is a like statute in New Jersey. It is, however, the statute of the State of New Jersey that gives the cause of action, and the action is thus brought to enforce the law of New Jersey for the exclusive benefit of citizens of New Jersey against a New Jersey corporation for a tort committed in the State of Newr Jersey.^ If death had not ensued as the result of this accident the courts of this State would have had no jurisdiction to determine whether or not the defendant was liable for the accident, and if the cause of action was given to the persons for whose benefit it could be brought the court would have had no jurisdiction.
The New Jersey statute* gives a cause of action to a New Jersey administrator of the decedent, but this plaintiff is not a New Jersey administrator, he having been appointed by the surrogate of the county of New York only. The laws of this State also give such a cause of action, but it is to recover for an injury causing death in this State and solely for the benefit of the husband or -wife and next of kin of the decedent. The plaintiff, who has no authority from the State of New Jersey to sue, brought this action to enforce the law of New Jersey, and the right of the husband and next of kin to recover the damages which they have sustained by reason of the alleged wrongful act. No resident of this State had the slightest interest in this controversy, and certainly the objection to the courts of this State concerning themselves with controversies between nonresidents apply with much greater force where the courts of this State would have no jurisdiction but for the fact that by reason of there being a small amount of personal property in this State an administrator is appointed to administer such personal property. If, technically speaking, the Supreme Court of the State of New York had jurisdiction of the action, the plaintiff being a resident, the courts are not bound to exercise the jurisdiction where those solely *834benefited are non-residents and where no reason exists why the liability cannot be enforced in the State where the parties reside and where the accident happened. The statutory law of this State has no extraterritorial force and the provisions of the Code of Civil Procedure to which I have referred would not give to the plaintiff or to individuals a cause of action for a death caused by negligence in the State of New Jersey, but resort must be had to the laws of that State to determine whether or not a cause of action exists. While the courts of this State have taken jurisdiction, to protect its own citizens where injury has been occasioned by the negligence of a non-resident, either individual or corporation, there is no reason for accepting jurisdiction where all those interested are non-residents, where the accident happened in another State, and where but for the fact that the decedent left a small proportion of property in this State the courts of this State would have had no jurisdiction.
I am, therefore, in favor of reversing this judgment upon the ground that if the courts of this State have jurisdiction because of the residence of the plaintiff, the administrator of the decedent, they will refuse to exercise that jurisdiction and the judgment should, therefore, be reversed and the complaint dismissed.
Clarke and Scott, JJ., concurred.
Judgment reversed and complaint dismissed, with costs. Settle order on notice.

See Gen. Stat. of N. J. 1188, §§ 10-12, as amd. by Laws of it. J. of 1897, chap. 58. Since amd. by Laws of N.’ J. of 1907, chap'. 149, and Laws of N. J. of 1908, chap. 322.— [Reí».